 RETAIL STORE EMPLOYEES UNION LOCAL 214Retail Store Employees Union Local 214, affiliatedwith United Food & Commercial Workers In-ternational Union, AFL-CIO & CLC and Pick-N-Save Warehouse Foods, Inc. Cases 30-CP-63and 30-CP-65September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MiEMiBERSJENKINS ANt PEN I.I.tOOn July 21, 1980, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent, the Gen-eral Counsel, and the Charging Party each filed ex-ceptions and a supporting brief, Respondent filed areply brief to the exceptions of the General Coun-sel and the Charging Party, and the ChargingParty filed an answering brief to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Retail StoreEmployees Union Local 214, affiliated with UnitedFood & Commercial Workers International Union,AFL-CIO & CLC, Oshkosh, Wisconsin, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENtI 01 THI. CASERoBERT A. GIANNASI, Administrative Law Judge:This case was heard in Fond du Lac, Wisconsin, on May12 and 13, 1980. The consolidated complaint alleges thatRespondent violated Section 8(b)(7)(B) of the Act bypicketing from March 3 to 14, 1980, and again fromApril 11, 1980, to the present with an object of seekingto represent employees of the Charging Party (hereafterthe Employer or Pick-N-Save) despite an election amongthe employees which Respondent lost on February 7,1980. The Regional Director also set aside a settlementagreement, which had halted the initial picketing, on theground that the April picketing breached the settlement252 NLRB No. 86agreement. Respondent denies the essential allegations ofthe complaint. The parties submitted briefs.Based on the entire record herein, the briefs of theparties. and the testimony of the witnesses and their de-meanor, I make the following:FINDING(S Ot- FcII. H FI BUSINSS OF Ti. EMPI OYE'RPick-N-Save, a Wisconsin corporation, with headquar-ters located in Wauwatosa, Wisconsin, is engaged in theretail grocery business. It has stores in several locationsthroughout the State of Wisconsin, including a store lo-cated on West Johnson Street in Fond du Lac, Wiscon-sin, herein called the Fond du Lac store. During the pastcalendar year, Pick-N-Save realized gross revenues inexcess of $500,000, and, during the same period, pur-chased and received goods valued in excess of $50,000directly from points outside the State of Wisconsin. Ac-cordingly., I find, as the Employer admits, that Pick-N-Save, is now, and has been, at all times material herein,an employer engaged in commerce within the meaningof Section 2(2). (6), and (7) of the Act.11. TIHE .AHOR ORGANIZATIONRespondent is a labor organization within the meaningof Section 2(5) of the Act.111. IHI- UNFAIR L.ABOR PRACTICESA. The FactsRoundy's Inc., the parent of the Charging Party, hascollective-bargaining agreements with other locals of theUnited Food and Commercial Workers, including Local444 in Milwaukee, Wisconsin, covering Pick-N-Savestores in those locations. Pick-N-Save stores are essential-ly warehouse or discount food stores. Roundy's has nocontracts with Respondent for any stores located in Re-spondent's geographical area. The record shows that oneother Pick-N-Save store is located in the jurisdiction ofRespondent, in Shawano, Wisconsin. That store openedseveral years ago as a nonunion store. Respondent didnot picket the Shawano store when it opened.Construction on the Fond du Lac store, the one in-volved herein, began in late 1978 or early 1979. Equip-ment began to be moved into the store in July andAugust 1979 and the store was stocked in September1979. The store opened on October 9, 1979. It is locatedin a shopping center in Fond du Lac.Prior to the construction of the Fond du Lac store,Mike McGee, vice president of the corporate store divi-sion of Roundy's, had several conversations with KenGeroux, an officer of Local 444 in Milwaukee, about rec-ognizing the Union as representative of its Fond du Lacemployees. The discussions were apparently inconclu-sive. Geroux also asked that McGee meet with Respond-ent President Richard P. Eiden about a contract for theFond du L.ac store. McGee refused. Eiden tried unsuc-cessfully, on several occasions, to telephone McGee.Sometime in September Eiden told Geroux that he wasgoing to picket the Fond du Lac store when it opened to547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotify the public that Pick-N-Save did not have a con-tract with Respondent.On September 27, 1979, Eiden wrote McGee and toldhim that Respondent would commence "informationalpicketing and handbilling" at the Fond du Lac store onOctober 4, 1979. The store was to open on October 4,but the opening was set back a few days. The letter doesnot disclaim a recognitional objective.When the store actually opened, on October 9, 1979,the Union had from four to six pickets in front of thestore. One picket sign read as follows:Our only dispute is with Pick-N-Save, Local 214,AFL-CIO.Another sign read:Pick-N-Save does not employ members of thisUnion, Retail Store Employees Union Local 214,AFL-CIO.A third sign read:Pick-N-Save does not have a contract with Local214, AFL-CIO.Handbills were also distributed. The picketing and hand-billing continued until about November 10, 1979.On the first day of the picketing, McGee went out onthe picket line and exchanged words with one picketer,who turned out to be Union President Eiden. McGeetold Eiden that he believed the picketing was illegal be-cause he had asked for recognition through Ken Gerouxfrom Milwaukee. Eiden did not respond.'On October 12, 1979, McGee filed an election petitionand a hearing was set on the matter for October 31,1979. On October 19, Eiden sent another letter toMcGee asserting that the Union's picketing was informa-tional and that the Union disclaimed any interest in rep-resenting the Fond du Lac employees.Sometime in October, McGee called Ken Geroux andasked him what he could do to have the pickets re-moved. Geroux said he had to have a contract with theUnion. McGee refused unless there was an election.McGee also told Geroux that he was going to have himsubpenaed to testify at the representation hearing that hehad asked for recognition for the Union. Geroux ex-pressed a desire not to testify. He also said that he wasno longer involved in the matter and that the Interna-tional Union was now involved. Geroux did not testifyin the instant case.The October 31 hearing was postponed until Novem-ber 12. In the meantime, McGee and Geroux arranged toset up a meeting with Eiden in Milwaukee. In early No-vember, such a meeting took place in Milwaukee, Wis-consin, in Roundy's executive dining room. The meeting,which started at or about 2:30 p.m., included McGee,Geroux, and Eiden. McGee asked how he could get ridof the pickets. Eiden told him the only way to get rid ofthe pickets was to recognize the Union "through a cardI The above is based on the credited testimony of McGee. Eiden testi-fied about the conversation, but did not specifically contradict or denyMcGee's testimony concerning Geroux' request for recognition andEiden's failure to respond.check," McGee objected, and insisted on an election.After some discussion, McGee offered to give the Unionfree access to the store to talk to employees if Eidenagreed to an election. McGee also agreed tentatively toan agreement if the Union won the election. He alsostated that if the Union lost the election, he expectedEiden to "disappear for a year," Eiden agreed toMcGee's proposal. The agreement included a removal ofthe pickets and the withdrawal of the Employer's elec-tion petition. It was also agreed that McGee would haveone meeting with the employees to explain why unionofficials were being given access to the store and whythe pickets were removed.2Following the meeting, the picketing ceased and theRegional Director of Region 30 issued an order with-drawing the notice of hearing and approving the with-drawal of petition. Thereafter, the Union undertook tocollect signed authorization cards on the store premiseswith the permission of McGee who also gave the Uniona list of employees' names, addresses, and phone num-bers. In a letter to McGee about this time Eiden ex-pressed the view that "our ultimate goal is to develope[sic] a productive and mutually satisfactory collectivebargaining relationship." After collecting a sufficientnumber of cards the Union filed an election petition andan election was scheduled and conducted on February 7,1980.On February 4, 1979, in the course of its campaign,Respondent distributed a letter to employees of the Fonddu Lac store which stated in part:We want to represent the Fond du Lac employeesof Pick-N-Save. Our letter of November 8, 1979 (acopy of which is attached), clearly establishes ourinterest. So there is no misunderstanding: Our com-mitment to the employees of Pick-N-Save is firm...Anyone who doubts the commitment of thisUnion doesn't know the history of Retail Store Em-ployees Union Local No. 214.The Union lost the election of February 7 by a vote of22 to 13 with 2 challenged ballots. On February 15,1980, the election results were certified. By letter datedFebruary 14, 1980, the Union filed objections to the elec-tion which were received by the Milwaukee RegionalOffice on February 19 and rejected as untimely. On Feb-ruary 19, however, the Union filed an unfair labor prac-tice charge based on its objections. The charge was des-2 The above is based on the credited testimony of McGee who im-pressed me as a much more reliable and truthful witness than Eiden.Eiden's account of this conversation is self-serving. He was more interest-ed in tailoring his testimony to support a litigation theory rather thangiving a candid account of the facts I note particularly that he attemptedto conceal contacts with Geroux prior to November 1979 concerning theopening of the Fond du Lac store Based on Eiden's lack of candor andhis demeanor generally I find that I cannot credit his testimony on anycontroversial point in this proceeding, particularly concerning the con-versations he had with McGee. In addition, of course, I reject as self-serving and without any significant probative value Eiden's disavowals ofany recognitional object for the Union's picketing in this case.548 RETAIL STORE EMPLOYEES UNION LOCAL 214ignated Case 30-CA-5665. Subsequently, the Union filedamended charges against the employer.3On February 8, the day following the election, Re-spondent sought authorization from its International toresume its picketing of Pick-N-Save. Respondent Presi-dent Eiden prepared and signed the "request for authori-zation" form. The form reveals the following questionand answer:12. What are the major differences between theparties?Employer refused to accept the union as he hadpromised a year ago when he opened the Shawano,Wisconsin facility with no problem.On February 25, 1980, the Union sent McGee a letterstating that the Union would commence "informationalpicketing" at the Fond du Lac store on March 3 to pro-test the Employer's unfair labor practices.McGee met with Eiden on February 29, 1980, in Mil-waukee. They were alone. Eiden told McGee he wasbeing picketed again because of unfair labor practices.McGee denied the unfair labor practices. They discussedwhy the Union had lost the election. Finally, McGeeasked whether Eiden wanted a union contract. Accord-ing to McGee, whom I credit as a candid and reliablewitness, Eiden "looked at me and smiled and said, no."McGee then asked if Eiden wanted a card check andEiden responded, "Yes, but you said that, I didn't."McGee told Eiden he would never get a card check.McGee's testimony is supported by contemporaneousnotes which he took of the conversation. Eiden did notcontrovert McGee's testimony concerning this conversa-tion.Picketing resumed at the Fond du Lac store on March3. It lasted until March 14. The picket signs stated as fol-lows: "Pick-N-Save Warehouse Foods, Inc. commitsunfair labor practices" and "Unfair Labor Practices Vio-late Federal Labor Law."On March 4, 1980, the employer filed a charge-Case30-CP-63-alleging that the Union's picketing, whichbegan the day before, violated Section 8(b)(7)(B) of theAct.On March 11, 1980, at or about 1:30 p.m., a deliveryman employed by a third party employer, Bill Vander-kin, Jr., made a delivery of produce to the Fond du Lacstore. He went to the front of the Pick-N-Save store andobserved three pickets. He approached one of the pick-ets, Richard Eiden, Jr., the son of Union PresidentEiden, and asked him why they were picketing. Eidenanswered that "they wanted the Union in the store."Eiden was holding a picket sign. He also said that theUnion could "get in" and "help them ...make moremoney for themselves." Young Eiden did not testify;however, the record shows not only that he was theunion president's son, but also that he was, on a "parttime basis," a business representative of the Union.On March 14, 1980, Respondent and the employer en-tered into a settlement agreement, approved by the Re-3 In one of the charges, dated March 11. 1980, Respondent alleged thatthe Employer refused to bargain in good faith with Respondent and de-manded a bargaining ordergional Director, disposing of both the charge against Re-spondent and that against the Employer in Case 30-CA-5665. Respondent agreed, in Case 30-CP-63, not topicket the employer with an unlawful recognitionalobject for a period of 1 year from March 14 and not toengage in such conduct "when Respondent did not win aBoard election in the proceeding 12 months."On April 4, 1980, the Union wrote still another letterto McGee notifying him that the Union would com-mence "informational" picketing and handbilling onApril 11, 1980, to "urge prospective customers ...notto patronize Pick-N-Save," but instead to shop at storeswhose employees are covered by a contract with Re-spondent. Another letter sent that day disavowed any in-terest in representing the employees in the Fond du Lacstore.On April 7, the employer filed a charge in Case 30-CP-65 alleging that the above letters constituted a viola-tion of Section 8(b)(7)(B) and the settlement agreementof March 4, 1980.4On April 11, 1980, the Union began picketing theFond du Lac store once again. The picket signs stated asfollows:Our only dispute is with Pick-N-Save, Local 214,AFL-CIO.Pick-N-Save does not employ members of thisUnion, Retail Store Employees Union Local 214,AFL-CIO.Pick-N-Save does not have a labor contract withLocal 214, AFL-CIO.The picketing continued until the date of the hearing inthis case.There is uncontradicted testimony that one of thepicketers on April II11, International Representative BobHamilton, responded as follows to a customer's questionas to why the Union was picketing: "[W]e aren't picket-ing because of them, pointing to the store [Pick-N-Save]but because of him, pointing to [Store Manager MichaelBarth]. And that he is a liar, he threatens his employees.He's a thief, he was fired from Kohl's for stealing andshacking up with checkers." The customer turned toBarth and asked if it was true and he denied it.On April 14, 1980, the Acting Regional Director forRegion 30 notified Respondent by letter that the settle-ment agreement of March 14, 1980, in Case 30-CP-63had been set aside and that a complaint would issue cov-ering both that case and the picketing arising from thenew Case 30-CP-63.The picketing had not ceased when the hearing washeld in this case and I have not been notified that it hasceased as of the issuance of this Decision.54 Also on April 7. 1980, the Regional Director dismissed a charge filedby Respondent on March 25, 1980. in Case 30-CA-5736 wherein Re-spondent had alleged that the employer violated Section 8(a),l of theAct by priomising an increase in wages.s The General Counsel's application for an injunction under Sec 10l1)of the Act was rejected by the United Slates District Court for the East-ern District of Wisconsin549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Discussion and AnalysisThe ii.itial question in this case is whether the April1980 picketing violated the March 14, 1980, settlementagreement which prohibited recognitional picketingwithin 12 months of a valid Board election in violationof Section 8(b)(7)(B) of the Act. There is no dispute thatthe picketing occurred within 12 months of a validBoard election. Thus, the only question is whether anobject of the April 1980 picketing was recognitional. Ifind that it was and thus that Respondent violated theterms of the settlement agreement as well as Section8(b)(7)(B) of the Act. Accordingly, I also find that thesettlement agreement was properly set aside and that theBoard may reach the earlier picketing which was thesubject matter of the settlement agreement. That earlierpicketing was likewise violative of Section 8(b)(7)(B) ofthe Act.The April picketing was ostensibly informational pick-eting. However, the signs utilized by Respondent protest-ed that Pick-N-Save did not have a contract with Re-spondent and did not employ members of Respondent.Such language leaves no doubt of a recognitional object.See Local Union 449, International Brotherhood of Electri-cal Workers AFL-CIO (Sam M. Melson d/b/a SamMelson, General Contractor), 138 NLRB 460, 462 (1962);Local 445, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (ColonyLiquor Distributors, Inc., Colonel Carriers, Inc.), 145NLRB 263 (1963). See also Local Joint Executive Boardof Hotel and Restaurant Employees and Bartenders Inter-national Union of Long Beach and Orange County; Culi-nary Alliance Local No. 681 (Crown Cafeteria), 135NLRB 1183, 1185 (1962), enfd. 327 F.2d 351 (9th Cir.1964).The background and circumstances of the April pick-eting support my finding, based on the picket sign lan-guage, that the picketing was for an unlawful objective.This evidence commencing from the opening of theFond du Lac store in October 1979 may be utilized toshed light on the April picketing, notwithstanding theMarch 14, 1980, settlement agreement. See NorthernCalifornia District Council of Hod Carriers and CommonLaborers of America, AFL-CIO, etc. (Joseph's LandscapingService), 154 NLRB 1384 (1965), enfd. 389 F.2d 721 (9thCir. 1968).Thus, in November 1979-well before the election-Eiden told McGee that he could get rid of the picketswhich had appeared in front of the Fond du Lac storesince its opening by agreeing to a card check. The par-ties compromised, and, thereafter, Respondent engagedin an organizational campaign which culminated in theemployees' rejecting Respondent in a Board-conductedelection. The picket sign language in April 1980-2months after the election-was exactly the same as thatwhich accompanied the picketing in October and No-vember 1979 when Respondent was clearly seeking rec-ognition. Other evidence strongly supports the finding,which I make, that Respondent never altered, as at leastone of its objects for picketing, that Pick-N-Save recog-nize it as bargaining agent for the Fond du Lac employ-ees. Thus, although the March 1980 picketing was osten-sibly to protest alleged unfair labor practices, Respond-ent sought authorization for the picketing by telling itsInternational Union that Pick-N-Save had failed to"accept the union" as it had promised. Moreover, shortlyafter Respondent sent a carefully worded letter describ-ing its picketing as informational, Respondent presidentEiden met with McGee and conceded that he wanted a"card check." Further, Business Representative Eiden,who was on the picket line on March 11, 1980, admittedto a neutral employee that the purpose of the picketingwas for Respondent to "get in" and help the employees"[m]ake more money for themselves." Indeed, in anamended unfair labor practice charge filed on March II,Respondent charged the employer with having failed tobargain in good faith and demanded a bargaining order.6In these circumstances, I find that the March 1980picketing had a recognitional object and that the evi-dence surrounding such picketing offers further supportthat the April 1980 picketing was recognitional. Sincethe April picketing was undertaken only 2 months after avalid Board election, such picketing not only violatedSection 8(b)(7)(B) of the Act, but also violated the settle-ment agreement of March 14, 1980.As I have mentioned above, the March 1980 picketingwas recognitional, and, since it took place only I monthafter a valid Board election, it was clearly violative ofSection 8(b)(7)(B) of the Act. That Respondent ostensi-bly was protesting alleged unfair labor practices of Re-spondent is no defense for it is well settled that theBoard is not required to accept a respondent's self-serv-ing declarations as to the motives for its conduct7and aviolation is established if an object of the picketing was,as here, unlawful.8Respondent defends the April picketing-and perhapsits March picketing-on the ground that it was "informa-tional." That word has meliorative connotations from thestandpoint of Respondent. All picketing is informational.But the question here is whether the picketing was re-cognitional. Simply to call picketing "informational"does not make it so in such a way as to rule out a recog-nitional objective. I find that, in this case, an object ofRespondent's picketing was recognitional whether or notan object was also to provide information.In its brief, Respondent relies on N.L.R.B. v. Local239, International Brotherhood of Teamsters, 340 F.2d1020 (2d Cir. 1965), in support of its argument that thepicketing herein was solely informational and had no re-cognitional object. That case is distinguishable on itsfacts. First of all, the language on the picket signs inLocal 239 was different than that in this case. The signssimply proclaimed that the employer was nonunion andalleged that this fact jeopardized union standards. Here,the language on the signs clearly demonstrated a recog-nitional object. Moreover, the court in Local 239 reject-In reaching any conclusion concerning Respondent's recognitionalobjective I do not rely on the statements of Ken Geroux, an official ofRespondent's sister local in Milwaukee.7 International Ladies' Garment Workers' Union (Coed Collar Co.), 137NLRB 1698. 1699-1700(1962).See Bartenders. Hotel. Restaurant and Cafeteria Employees UnionLocal 36 affiliated with Hotel and Restaurant Employees and Bartenders In-ternational Union. AFL-CIO (Action One Inc.). 222 NLRB 821, 826(1976).550 RETAIL STORE EMPLOYEES UNI()N LOCAL 214ed the oard's finding concerning "the sole occurrencein even arguably union activity which could be said togive a recognitional color to the picketing" and held in-stead that an objectionable statement was not made by anagent of the union. HIere there was significant other evi-dence of a recognitional objective from Respondent andits agents."CONCI USIONS 01 LAWI. Respondent violated the settlement agreement ofMarch 14, 1980.2. By picketing the Pick-N-Save Fond du Lac store onand after March 3, 1980, with an object of forcing or re-quiring Pick-N-Save to recognize or bargain with Re-spondent as the representative of its employees, eventhough Respondent was not currently certified as therepresentative of such employees, and even though avalid election under Section 9(c) of the Act had beenconducted in an appropriate unit of these employees onFebruary 7, 1980, and the results certified on February15, 1980, Respondent has engaged in an unfair laborpractice affecting commerce within the meaning of Sec-tion 8(b)(7)(B) and Section 2(6) and (7) of the Act.THI R MI-I)YIn order to effectuate the policies of the Act, I shallrecommend that Respondent be ordered to cease anddesist from the unfair labor practice found and that ittake certain affirmative action.The General Counsel makes a conclusory request for abroad remedial order banning Respondent from engagingin recognitional picketing, citing only San Francisco JointExecutive Board of Culinarv Workers, etc. (Fobodmaker,Inc. d/b/a Jack in the Box), 203 NLRB 744 (1973).10The General Counsel does not describe what kind oforder he seeks. If the General Counsel seeks an orderagainst all recognitional picketing under Section 8(b)(7),the request itself is too broad. The violation here in-volved Section 8(b)(7)(B). An injunction against all re-cognitional picketing violative of the Act would not bereasonably related to the violation found herein. If theGeneral Counsel seeks an order against all future8(b)(7)(B) violations against "any employer," " the re-quest is more properly tailored to the violation foundhere. Yet I do not believe such an order is warranted inthe circumstances of this case. It is true that a settlementagreement was breached, that two separate picketing in-cidents were found violative of the Act, that Respond-9 In its brief. Respondent has apparently abandoned its earlier argu-ment that the informational proviso of Section (b)(7)(C) of the Actshould be applied to an 8(hb(7)(B) case. Such argument has no merit. SeeLocal 445, Internarional Broirherxd of earrnsterr erc. (Colony Liquor Div-,riburors. Inc.), 145 NLRB 263, 266. fn 6 (1963)'o The Board's broad order in that case--"hich dealt with Sec8(b)(7XC), not (B) of the Act, as here-was not enforced by the Districtof Columbia Circuit See San Francisco Joint Fxecuivw Board of CulinaurWorkers .v NL.RB. 501 F2d 794, 801 (DC Cir 1974)m l See San rancisco Local Joint .recutivc Board o Cuhnar, W4orAirs.Bartenders. otel, Motel and Club Srvic W4orAcrs. A.41-CIO l4ociati'dU'non Street Resiaurants). 201 NRB 36, 41 (1973), supplemental deci-sion, 202 NLRB 726 (1973) The District (lf Columbia Circuit. however.refused to enforce such a broad order in San Francico Joint ErxecutiveBoard of Culinary Horkers .L,. R B, upraent's picketing was deliberate, and that its defense wasclearly without merit. But there is no evidence that Re-spondent has demonstrated a proclivity to violate Sec-tion 8(b)(7)(B) or that other employers may be targetedfor the same treatment from Respondent. Indeed, it ap-pears that a significant motivating factor in Respondent'sconduct was its view that, since the employer recognizeda sister local in Milwaukee, it would capitulate to pres-sure in a nearby area. For these reasons I shall not rec-ommend a broad order but shall order Respondent tocease and desist from picketing the employer herein inviolation of Section 8(b)(7)(B) of the Act in accordancewith the traditional Board remedy for such violation. SeeRetail Store Employees' Union. Local 692, etc. (Irins,Inc.), 134 NLRB 686. 690-692 (1961).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'2The Respondent, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Picketing, or causing to be picketed, or threateningto picket, Pick-N-Save Warehouse Foods, Inc., for aperiod of I year from the date the picketing found un-lawful herein ceases, where an object thereof is to forceor require Pick-N-Save Warehouse Foods, Inc.. to recog-nize or bargain collectively with Respondent or to forceor require the employees of Pick-N-Save WarehouseFoods, Inc., to accept or select Respondent as their col-lective-bargaining representative.(b) Picketing, or causing to be picketed, or threateningto picket Pick-N-Save Warehouse Foods, Inc., for any ofthe above objects, where within the preceding 12 monthsa valid election under Section 9(c) of the Act has beenconducted which Respondent did not win,2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post in conspicuous places at its business officesand meeting halls, including all places where notices toits members and agents are customarily posted, copies ofthe attached notice marked "Appendix."'3 Copies of saidnotice to be furnished by the Regional Director forRegion 30, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by Respond-ent immediatly upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter. Reasonable stepsshall be taken by Respondent to insure that such noticesare not altered, defaced, or covered by any other materi-al.2 In the event no exceptions are filed as provided by Sec. 102.4h ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its rindings, conclusions, and Order, and all objections heretoshall be deemed waived fr all purposes:- In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hyOrder of the National Labor Relations Board" shall read "Posted Pursu.ant to Judgment of the United States Court of Appeals Enforcing anOrder ( f the National Labor Relations Board"551 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Deliver or mail signed copies of said notice to theRegional Director of Region 30 for the information ofand posting by, if willing, Pick-N-Save WarehouseFoods, Inc.(c) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.APPENDIXNorTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WI Willt. NOT, for a period of 1 year from theend of the picketing found unlawful by the Board,picket, or cause to be picketed, or threaten to picketPick-N-Save Warehouse Foods, Inc., where anobject thereof is to force or require Pick-N-SaveWarehouse Foods, Inc., to recognize or bargain col-lectively with us, or to force or require its employ-ees to accept or select us as their collective-bargain-ing agent.Wl Wll. NOT picket, or cause to be picketed, orthreaten to picket, Pick-N-Save Warehouse Foods,Inc., where an object is to force or require Pick-N-Save Warehouse Foods, Inc., to recognize or bar-gain collectively with us, or to force or require itsemployees to accept or select us as their collective-bargaining representative where a valid electionwhich we did not win has been conducted by theNational Labor Relations Board among the employ-ees of Pick-N-Save Warehouse Foods, Inc., withinthe preceding 12 months.RETAIl. STORE EMPI.oY.tES UNION LOCAL214, AIFILIATEI) WITH UNITI:D FOOD &COMMERCIAI. WORKERS INTERNAIONALUNION, AFL-CIO & CLC552